Exhibit 10(g)

 

ALBERTO-CULVER COMPANY

 

2003 STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

(as amended through February 20, 2004)

 

--------------------------------------------------------------------------------

 

1. Purpose. The principal purpose of the 2003 Stock Option Plan for Non-Employee
Directors (the “Director Plan”) is to benefit Alberto-Culver Company (the
“Company”) and its subsidiaries by offering its non-employee directors an
opportunity to become holders of the Company’s Common Stock, par value $.22 per
share (“Common Stock”), in order to enable them to represent the viewpoint of
other stockholders of the Company more effectively and to encourage them to
continue serving as directors of the Company.

 

2. Administration. The Director Plan shall be administered by the Board of
Directors, whose interpretation of the terms and provisions of the Director Plan
shall be final, conclusive and binding. No member of the Board of Directors
shall be liable for any action or determination made in good faith with respect
to the Director Plan or any option thereunder.

 

3. Eligibility. Options shall be granted under this Director Plan only to
members of the Board of Directors who are not officers or employees of the
Company or any of its subsidiaries.

 

4. Granting of Options.

 

(a) An option to purchase 7,500 shares of Common Stock from the Company shall be
automatically granted by the Board of Directors, without further action
required, to each director of the Company upon his or her initial election or
appointment as a director of the Company (“Initial Grant”); provided such
director is eligible at that time under the terms of paragraph 3 of this
Director Plan. No person may be granted more than one option pursuant to this
paragraph 4(a) of this Director Plan.

 

(b) An option to purchase 2,500 shares of Common Stock from the Company shall be
automatically granted by the Board of Directors, without further action
required, at every Annual Meeting of the Stockholders of the Company commencing
on the Annual Meeting of the Stockholders of the Company scheduled to occur in
January, 2003, to each director of the Company (“Subsequent Grant”); provided
such director is eligible at that time under the terms of paragraph 3 of this
Director Plan. No director who has received an Initial Grant (whether under this
Director Plan or the 1994 Stock Option Plan for Non-Employee Directors) shall be
entitled to receive a Subsequent Grant during the same fiscal year of the
Company.

 

(c) An aggregate of 225,000 shares of Common Stock shall be available under this
Director Plan. Such number of shares, and the number of shares subject to
options outstanding under this Director Plan, shall be subject in all cases to
adjustment as provided in paragraph 10. Shares subject to options may be made
available from unissued or treasury shares of stock. If any option granted under
the Director Plan shall terminate or be surrendered or expire unexercised, in
whole or in

 



--------------------------------------------------------------------------------

part, the shares so released from such option may be made the subject of
additional options granted under the Director Plan.

 

(d) Nothing contained in this Director Plan or in any option granted pursuant
hereto shall confer upon any optionee any right to continue serving as a
director of the Company or interfere in any way with any right of the Board of
Directors or stockholders of the Company to remove such director pursuant to the
certificate of incorporation or by-laws of the Company or applicable law.

 

5. Option Price. Subject to adjustment under paragraph 10, the option price
shall be the Fair Market Value (as defined below) of the Company’s Common Stock
on the date the option is granted. For purposes of the Director Plan, “Fair
Market Value” shall mean the average of the high and low transaction prices of a
share of Common Stock as reported in the New York Stock Exchange Composite
Transactions on the date as of which such value is being determined or, if there
shall be no reported transactions for such date, on the next preceding date for
which transactions were reported.

 

6. Duration of Options, Increments and Extensions. Subject to the provisions of
paragraph 8, each option shall be for a term of ten (10) years. Subject to the
provisions of paragraph 11, each option shall become exercisable with respect to
25% of the total number of shares on the day preceding the one (1) year
anniversary of the date of grant and with respect to an additional 25% at the
end of each twelve-month period thereafter during the succeeding three years.

 

7. Exercise of Option. An option may be exercised by giving written notice to
the Company, attention of the Secretary, specifying the number of shares of
Common Stock to be purchased, accompanied by the full purchase price for such
number of shares, (i) in cash, (ii) by check, (iii) by delivery of previously
owned shares of Common Stock, or (iv) by a combination of these methods of
payment. However, under no circumstances may any optionee deliver previously
owned shares of Common Stock obtained from the exercise of options under any
stock option plan of the Company during the six months immediately preceding the
exercise date. The per share value of the Common Stock delivered in payment of
the option price shall be the Fair Market Value of the Common Stock on the date
of exercise.

 

8. Termination—Exercise Thereafter.

 

(a) If an optionee dies without having fully exercised his or her options, the
executors or administrators of his or her estate or legatees or distributees
shall have the right during the one (1) year period following his or her death
(but not after the expiration of the term of any such options) to exercise such
options in whole or in part but only to the extent that the optionee could have
exercised each such option at the date of his or her death.

 

(b) If any optionee resigns from the Board of Directors due to disability or
retirement, the optionee’s options shall terminate one (1) year after his or her
resignation (but not after the expiration of the term of any such option) and
may be exercised only to the extent that such optionee could have exercised each
such option at the date of his or her resignation.

 

(c) If the optionee’s termination from service on the Board of Directors is for
any reason other than death, disability or retirement, the optionee’s options
shall terminate upon said termination; provided, however, that if such
termination occurs following a Change in Control (as such term is defined in
paragraph 11(b) hereof), the optionee’s options shall terminate three (3) months
after his or

 

2



--------------------------------------------------------------------------------

her termination (but not after the expiration of the term of any such option)
and may be exercised to the extent that such optionee could have exercised each
such option at the date of his or her termination.

 

9. Non-Transferability of Options. No option shall be transferable by the
optionee otherwise than by will or the laws of descent and distribution, and
each option shall be exercisable during an optionee’s lifetime only by the
optionee.

 

10. Adjustment upon Change in Stock. Each option, the number and kind of shares
subject to future options and the number of shares subject to options that shall
be automatically granted by the Board of Directors under the Director Plan may
be adjusted, as may be determined to be equitable in the sole and absolute
discretion of the Board of Directors, in the event there is any change in the
outstanding Common Stock, or any event that could cause a change in the
outstanding Common Stock, including, without limitation, by reason of a stock
dividend, recapitalization, reclassification, issuance of Common Stock, issuance
of rights to purchase Common Stock, issuance of securities convertible into or
exchangeable for Common Stock, merger, consolidation, stock split, reverse stock
split, spin-off, combination, exchange or conversion of shares, or any other
similar type of event. The Board of Director’s determination of any adjustment
pursuant to this paragraph 10 shall be final, conclusive and binding.

 

11. Change in Control

 

(a) (1) Notwithstanding any provision of the Director Plan, in the event of a
Change in Control, all outstanding options shall immediately be exercisable in
full and shall be subject to the provisions of paragraph 11(a)(2) or 11(a)(3),
to the extent that either such paragraph is applicable.

 

(2) Notwithstanding any provision of the Director Plan, in the event of a Change
in Control in connection with which the holders of shares of the Company’s
Common Stock receive shares of common stock that are registered under Section 12
of the Securities Exchange Act of 1934 (the “Exchange Act”), all outstanding
options shall immediately be exercisable in full and there shall be substituted
for each share of the Company’s Common Stock available under the Director Plan,
whether or not then subject to an outstanding option, the number and class of
shares into which each outstanding share of the Company’s Common Stock shall be
converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share of each option shall be appropriately
adjusted by the Board of Directors, such adjustments to be made without an
increase in the aggregate purchase price.

 

(3) Notwithstanding any provision in the Director Plan, in the event of a Change
in Control in connection with which the holders of the Company’s Common Stock
receive consideration other than shares of common stock that are registered
under Section 12 of the Exchange Act, each outstanding option shall be
surrendered to the Company by the holder thereof, and each such option shall
immediately be cancelled by the Company, and the holder shall receive, within
ten (10) days of the occurrence of such Change in Control, a cash payment from
the Company in an amount equal to the number of shares of the Company’s Common
Stock then subject to such option, multiplied by the excess, if any, of (i) the
greater of (A) the highest per share price

 

3



--------------------------------------------------------------------------------

offered to stockholders of the Company in any transaction whereby the Change in
Control takes place or (B) the Fair Market Value of a share of the Company’s
Common Stock on the date of occurrence of the Change in Control over (ii) the
purchase price per share of the Company’s Common Stock subject to the option.
The Company may, but is not required to, cooperate with any person who is
subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with Section
16 of the Exchange Act and the rules and regulations thereunder providing for an
exemption from Section 16(b) of the Exchange Act.

 

(b) “Change in Control” means:

 

(1) The occurrence of any one or more of the following events:

 

(A) The acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act of both (x) 20% or more of the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) and (y)
combined voting power of Outstanding Company Voting Securities in excess of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons (as such term is defined in paragraph 11(c)); provided, however,
that a Change in Control shall not result from an acquisition of Company Voting
Securities:

 

(i) directly from the Company, except as otherwise provided in paragraph
11(b)(2)(A);

 

(ii) by the Company, except as otherwise provided in paragraph 11(b)(2)(B);

 

(iii) by an Exempt Person;

 

(iv) by an employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; or

 

(v) by any corporation pursuant to a reorganization, merger or consolidation
involving the Company, if, immediately after such reorganization, merger or
consolidation, each of the conditions described in clauses (i) and (ii) of
paragraph 11(b)(1)(C) shall be satisfied.

 

(B) The cessation for any reason of the members of the Incumbent Board (as such
term is defined in paragraph 11(d)) to constitute at least a majority of the
Board of Directors.

 

4



--------------------------------------------------------------------------------

(C) Consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation:

 

(i) more than 60% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners of the combined voting
power of all of the Outstanding Company Voting Securities immediately prior to
such reorganization, merger or consolidation; and

 

(ii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board of Directors providing for such reorganization,
merger or consolidation.

 

(D) Consummation of the sale or other disposition of all or substantially all of
the assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

 

(i) more than 60% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners of the combined
voting power of all of the Outstanding Company Voting Securities immediately
prior to such sale or other disposition; and

 

(ii) at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board of Directors providing for such sale or other
disposition.

 

(E) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

(2) Notwithstanding the provisions of paragraph 11(b)(1):

 

(A) no acquisition of Company Voting Securities shall be subject to the
exception from the definition of Change in Control

 

5



--------------------------------------------------------------------------------

contained in clause (i) of paragraph 11(b)(1)(A) if such acquisition results
from the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company; and

 

(B) for purposes of clause (ii) of paragraph 11(b)(1)(A), if any Person (other
than the Company, an Exempt Person or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall, by reason of an acquisition of Company Voting Securities by
the Company, become the beneficial owner of (x) 20% or more of the combined
voting power of the Outstanding Company Voting Securities and (y) combined
voting power of Outstanding Company Voting Securities in excess of the combined
voting power of the Outstanding Company Voting Securities held by the Exempt
Persons, and such Person shall, after such acquisition of Company Voting
Securities by the Company, become the beneficial owner of any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control.

 

(c) “Exempt Person” (and collectively, the “Exempt Persons”) means:

 

(1) Leonard H. Lavin or Bernice E. Lavin;

 

(2) any descendant of Leonard H. Lavin and Bernice E. Lavin or the spouse of any
such descendant;

 

(3) the estate of any of the persons described in paragraph 11(c)(1) or (2);

 

(4) any trust or similar arrangement for the benefit of any person described in
paragraph 11(c)(1) or (2); or

 

(5) the Lavin Family Foundation or any other charitable organization established
by any person described in paragraph 11(c)(1) or (2).

 

(d) “Incumbent Board” means those individuals who, as of October 24, 2002,
constitute the Board of Directors, provided that:

 

(1) any individual who becomes a director of the Company subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
approved either by the vote of at least a majority of the directors then
comprising the Incumbent Board or by the vote of at least a majority of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons shall be deemed to have been a member of the Incumbent Board; and

 

6



--------------------------------------------------------------------------------

(2) no individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
or the Exempt Persons for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board of Directors or the Exempt Persons shall be deemed to have
been a member of the Incumbent Board.

 

12. Amendment of Director Plan. The Board of Directors may amend or discontinue
this Director Plan at any time; provided, however, that no such amendment or
discontinuance shall, without the approval of the stockholders except as
provided in paragraph 10, (i) increase the total number of shares for which
options may be granted to eligible directors pursuant to this Director Plan or
(ii) change the purchase price. In addition, no amendment or discontinuance of
the Director Plan shall adversely affect or impair any option previously
granted, without the consent of the optionee.

 

7